DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/22/21.  These drawings are acceptable since they show components that are not inventive; ex. the laser micromachining system and rollers, and the applicant has not claimed any feature that is solely represented in the figures; i.e. is not supported in the originally filed disclosure.

Claim Objections
Claims 1-4, 8 and 9 are objected to because of the following informalities:  in claims 1-4, 8, and 9 “the semiconductor release tape” and/or “the release tape” is recited, the examiner notes that one of the other should be used in order to avoid confusion and for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a surface” and in the body of the claim “providing a surface” and “the surface”, which is recited three different times.  It is unclear if these are the same surfaces or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 1 recites in the preamble “A method of… bonding of a pattern of solder preforms to a surface” and in the body of the claim “bonding a pattern of the desired solder shape pattern of elements with precise alignment to the surface.”  It is unclear how this can be a method of bonding preforms when the preforms are never recited in the body of the claim, why there would be solder preforms and solder elements, and if the elements and preforms are somehow different.  For the purpose of this examination, this limitation will be interpreted as “bonding the pattern of the solder preforms with precise alignment to the surface.”  
Claim 1 
Claim 5 recites the limitation “the target surface”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a surface”.  It is unclear if this is the same surface as that recited in claim 1 or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 11 recites “a surface”.  It is unclear if this is the same surface as that recited in claim 1 or not.  For the purpose of this examination, this limitation will be interpreted as being the same.
Claim 14 recites “an alignment fixture”.  It is unclear if this is the same fixture as that recited in claim 1 or not.  For the purpose of this examination, this limitation will be interpreted as being the same.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 6,210,514 A1) in view of Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Gondotra et al. (US 5,088,639).
Regarding claim 1, Cheung teaches:
A method of making precise alignment and decal bonding of a pattern of solder preforms [film structure (30)] to a surface [surface of substrate (50)] comprising: 
[layer (28) which may be Sn; 6:3-16] onto a semiconductor release tape [membrane (24); 5:19-67] forming a solder ribbon and semiconductor release tape combination [figure 1]; 
placing the solder ribbon and semiconductor release tape combination on carrier [(carrier (44); 5:6-18]; 
laser-cutting an outline or perimeter of a desired solder shape pattern of elements on the solder ribbon and semiconductor release tape combination [laser cuts lines (32) to form shapes (35); 6:55-67]; 
peeling off a portion of the solder ribbon from the semiconductor release tape [negative ground (37) is peeled off; 7:1-12 and figure 2]; 
allowing the desired solder shape pattern of elements [shapes (35)] to remain on the semiconductor release tape [7:1-12 and figure 3]; 
providing a surface [surface of substrate (50)]; 
placing the semiconductor release tape with the desired solder shape pattern of elements on a target surface [7:21-25]; 
removing the release tape [7:21-25]; and 
bonding a pattern of the desired solder shape pattern of elements with precise alignment to the surface [7:21-25, 7:37-40, and figure 4].
Cheung does not teach:
cutting and placing a length of a solder ribbon; 
placing the combination on a vacuum chuck on an X-Y stage pair in a laser micromachining system; 

creating indexing holes through the release tape while maintaining the spatial alignment of the solder ribbon and semiconductor release tape combination; 
providing an alignment fixture with indexing pins; 
aligning the indexing holes on the release tape with the indexing pins of the alignment fixture; and
pressing the desired solder shape pattern of elements onto the surface.
Concerning the indexing pins and holes:
The examiner notes that indexing/centering/aligning/positioning pin jigs are extremely well-known concept in the arts since they are commonly used to facilitate the aligning and stacking of layers of various elements are across a multitude of arts.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Even so, Gondotra teaches a fixture for aligning and stacking layers (412, 414, 416) wherein fixture base (402) comprises tooling pins (404) and the layers comprise apertures (408) so that the stacking of the layers can be accurately and repeatedly stacked for each assembly; 4:16-68 and figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the well-known aligning pin jig concept of Gondotra into Cheung in order to be able to accurately and repeatedly stack assembled layers (23, 24) onto 
Concerning the cutting and pressing steps:
While Cheung does not specifically teach the Sn layer/film (28) is cut from a sheet/foil/ribbon Cheung does note that any means for applying layers/sheets can be used; 6:20-34, the layers/films can be laminated; 2:63-67, 9:45-48, and film structure (30) is sized for substrate (50); figures 3-4.   
The examiner notes that metal/solder ribbons are extremely well-known in the art since they can be purchased.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to laminate layer (28) using a piece cut from a ribbon in order to size the layer for the substrate at hand and/or to automate the process.
As for the pressing step, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to press shapes (35) in order to ensure that they make contact with the substrate.  
Concerning the laser micromachining system and functions:
The examiner notes that the claimed laser micromachining system and functions are well-known art since such systems with the claimed functions can be purchased.  Since the 
Even so, Unrath teaches laser processing apparatus (100) that comprises vacuum chuck (106) on x-y positioning system (108) and galvo system (110); 0003, 0025-0027, and figure 1.  
 Nantel teaches a laser system having auto-focusing wherein the distance between the laser and the workpiece is adjusted based on an image from a camera; abstract and figure 1.
Note that Cheung is open to carrier (44) to being any conventional support and can form part of machining unit (18); 5:7-18.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any known laser micromachining system like that of Unrath since Cheung is concerned with laser cutting on the micro scale and in doing so one would place layers (24, 23) on the vacuum chuck while cutting.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a laser micromachining system with the auto-focusing system of Nantel in order to keep the cutting depth uniform.  
Concerning the creating step:
At this point, it has been established that it is obvious to laser machine the Cheung assembled layers and to stack the Cheung assembled layers and substrate using an alignment pin jig.  However, that is not possible unless the assembled layers have apertures as taught by Gondotra.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create those apertures during the laser machining step 
Concerning any claimed results:
Since the prior art process, i.e. the process based on the (combined) prior art reference(s) above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim below where a result is claimed.   
Regarding claims 2 and 3, Cheung teaches:
wherein the step of laser-cutting an outline or perimeter of a desired solder shape is to a depth that maintains the integrity of the release tape [2:10-24 and figures 2-4]; and 
wherein the step of laser-cutting an outline or perimeter of a desired solder shape is to a depth to a surface of the release tape [2:10-24 and figures 2-4].
Regarding claim 4, 5, and 9, these claims are addressed in the rejection of claim 1:
Regarding claim 8, Cheung teaches:
wherein the step of removing the release tape is by mechanical [negative ground (37) is peeled; 7:1-5], thermal, or photonic means.
Regarding claim 10, this claim does not refer to any element in claim 1 and thus is interpreted as a step that may happen independently from the method of claim 1:
the step of making solder bonds of an electronic circuit on a flexible substrate.
In this case it is well-known in the art to solder flexible substrates since they have electrical circuits terminating in contact pads/lands.  
Even so, Cheung teaches soldering flexible substrates; 7:27-40. 
Regarding claim 11, Cheung does not teach:
wherein the solder preforms are placed on a surface with less than 50 microns spatial accuracy.
However, Cheung does teach the thickness of the films is generally 0.1-100 microns; 6:29-32.  
Since the thickness of the films is in the micron range it stands to reason that the spacing between shapes is also a similar micron range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to space the elements within 50 microns or less in order to keep/reduce the size of the electronic component being made.  
Regarding claims 12 and 13, these claims do not refer to any element in claim 1 and thus are interpreted as a step that may happen independently from the method of claim 1:
the step of bonding electrical elements or structures originating from separate layers; and
the step of bonding superconducting elements or structures originating from separate layers.
In this case it is well-known in the art to bond electrical/superconducting elements since there are whole industries developed around this.  
Even so, shapes (35) are made from separate layers and bonded to substrate (50); see figures 1-4.   
Regarding claim 14, Cheung does not teach:

However, since the workpieces of Cheung are planar it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the surface of the aligning pin jig planar.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 6,210,514 A1) in view of Unrath (US 2014/0263223 A1), Nantel et al. (US 6,621,060 B1), and Gondotra et al. (US 5,088,639) as applied to claim 1 above, and further in view of Juskey et al. (US 5,323,947).
Regarding claims 6 and 7, Cheung does not teach:
the step of aligning the indexing holes with indexing pins on a reel, and 
the step of utilizing the method in a reel-to-reel system.
Juskey teaches tape (300) having solder preforms (304) arranged in a predetermined pattern on carrier tape (402) to be used on a reel wherein the tape has sprocket holes (308) for use in transporting and aligning the carrier tape with a tooling fixture for applying the solder preforms; 3:19-49, 4:41-49, and figures 5 and 6.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reel system of Juskey into Cheung in order to speed up the process.  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut the indexing/sprocket holes into the film structure during the laser micromachining step in order to save time and/or to avoid having to incorporate a different apparatus for doing so.  Lastly, it would have been obvious to one of . 

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.
The applicant argues,
“The Cheung film structure (30) is not solder. The Cheung layer (28) is not solder….  Rather, Cheung uses solder as a fastener on the target substrate [7:38]. Applicant respectfully submits it would not be appropriate to transfer a solder shape onto a target substrate that already has solder…  Still furthermore, Applicant respectfully submits that solder is not considered "a thin film structure" in the microelectronic industry. In contrast, solder is used as a joining material, to provide electrical, thermal and mechanical continuity in electronics assemblies.”
  
First, the examiner would like to point out that any metal is considered solder if it melts below 450°C.  Whether this metal is used in a soldering process or not does not change the fact it is solder.  Second, nothing in the claims require the solder preforms to be used in a soldering process.  Third, Cheung specifically teaches layer (28) can be tin; 6:3-16, which has melting point of 231.9°C so it is obviously a solder.  Fourth, one of ordinary skill in the art has many reasons to place solder on solder; such as using solders with different melting point so that the higher one can be a standoff, for TLP bonding, to apply additional solder, to add alloying elements, etc.  Lastly, what the applicant considers solder to be is nothing more than opinion since it lacks any factual reasoning or proof. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735